COX, Judge
(dissenting in part and concurring in the result):
The fundamental problem with this case and with United States v. Appel, 31 MJ 314 (CMA 1990), is that both accused were charged with violations of Article 134, to wit: fraternization. Art. 134, Uniform Code of Military Justice, 10 USC § 934. In both cases, an officer in the United States Air Force had an extra-marital, heterosexual affair with an enlisted woman serving either with him, or under his supervision or command. In this posture, the cases get all befouled with unnecessary legal questions, such as:
Does this type of affair violate a “custom” of the Air Force?
Does the affair constitute one crime, or does each episode constitute a separate and distinct offense?
How does the Government prove its case?
Can a judge take judicial notice of the “custom,” or must a witness come forth?1
*311I am amazed by the fact that lawyers and judges quibble over whether a heterosexual, extra-marital affair between a commissioned officer and an enlisted person who serves in that officer’s command constitutes misconduct which is either: (a) “prejudicial to good order and discipline” (Art. 134); or (b) “conduct unbecoming an officer and a gentleman” (Art. 133, UCMJ, 10 USC § 933).
These eases are very similar to running over a skunk while driving your car. You might not ever see the beast, but you certainly can smell it.
I only wish that I were as eloquent as Judge Nott, who is quoted with authority in Justice Blackmun’s concurring opinion in Parker v. Levy, 417 U.S. 733, 94 S.Ct. 2547, 41 L.Ed.2d 439 (1974), as follows:
In military life there is a higher code termed honor, which holds its society to stricter accountability; and it is not desirable that the standard of the Army shall come down to the requirements of a criminal code.
Id. 417 U.S. at 765, 94 S.Ct. at 2566, citing Fletcher v. United States, 26 Ct.Cl. 541, 562-63 (1891).
Justice Blackmun went on to say:
The law should, in appropriate circumstances, be flexible enough to recognize the moral dimension of man and his instincts concerning that which is honorable, decent, and right.
417 U.S. at 765, 94 S.Ct. at 2566 (footnote omitted).
Because the conduct as alleged here is most certainly conduct “unbecoming” an honorable, decent, and moral man — “an officer and a gentleman” — most of the legal problems of the case dissipate if the accused officer is charged with a violation of Article 133, which prescribes that
[a]ny commissioned officer, cadet, or midshipman who is convicted of conduct unbecoming an officer and a gentleman shall be punished as a court-martial may direct.
There are two elements of proof under this statute, as follows:
(1) That the accused did or omitted to do certain acts; and
(2) That, under the circumstances, these acts or omissions constituted conduct unbecoming an officer and gentleman.
Para. 59b, Part IV, Manual for Courts-Martial, United States, 1984.
Certainly an accused can challenge the charges against him by asserting that they are too vague or that he lacked “fair notice” that his conduct was criminal. However, that is not the case here. I can think of no way this accused could have believed his adulterous liaison was acceptable conduct for him or any other commissioned officer who serves in a military force of the United States of America. Therefore, I must part company with the majority opinion.
I would not require the Air Force or the other military services to publish a punitive regulation telling every officer who possesses good moral judgment, a sense of ethics and duty, and a sense of what constitutes good leadership, what he already knows. I also would not require witnesses to come forward to testify.
Although quoting Parker v. Levy, supra, with authority, the majority opinion rejects the true heart, soul, and essence of that decision. Chief Judge Everett advances the notion either that conduct must be proscribed in some code or regulation or that some witnesses must come to court to inform the court members — fellow officers— of the “customs” or “traditions” of their service. I believe that, by definition, a “custom” or “tradition” is known to all officers; otherwise, by its own definition, if *312it is not accepted or known, it cannot be a “custom” or “tradition.” That is what Parker v. Levy, supra, is all about. Indeed, it expressly rejects the idea that there must be some codification. The question under Parker v. Levy, supra, is whether an officer would have fair notice that his conduct was punishable.
I must acknowledge that sexual conduct between consenting adults of the opposite sex, even adulterous conduct, is rarely prosecuted in the Air Force. From the cases I have seen, each prosecution was “triggered” by the conduct becoming a problem for the accused’s superiors. Thus, Captain Wales really is being prosecuted because his situation became a command problem when the cuckolded husband made loud noises about the affair. The same thing happened to Major Appel.
In United States v. Berman, 28 MJ 615 (AFCMR 1989), although he escaped without being court-martialed, bad things happened to a military judge when he became involved with a female trial counsel.2 In Berman, Chief Judge Hodgson served notice as follows:
An impartial and disinterested trial judge is the foundation on which the military justice system rests, and avoiding the appearance of impropriety is as important as avoiding impropriety itself.
Id. at 616 (emphasis added).
Captain Johanns, the Air Force officer whose case set the standard for modern sexual behavior between officers and enlisted women in the Air Force, got in trouble because one of the women with whom he was involved was married to another Air Force member. United States v. Johanns, 20 MJ 155 (CMA), cert. denied, 474 U.S. 850, 106 S.Ct. 147, 88 L.Ed.2d 122 (1985).
A female lieutenant who was accused of having a sexual affair with an enlisted man in a missile silo got in trouble when her enlisted husband assaulted her, hauled her off to the military police, and coerced a confession out of her. United States v. Haye, 29 MJ 213 (CMA 1989). Interestingly enough, she also had an affair with her superior officer, but he got off with only nonjudicial punishment.
The common thread in all of the cases is that the sexual affair became a command problem. It was prejudicial to good order and discipline, and it was conduct unbecoming each of these officers.
Perhaps the lead opinion is correct. Maybe officers in the Air Force have developed a new morality, where sexual relationships between superiors and subordinates are acceptable. Certainly, the Johanns case suggests a new morality and customs in the Air Force different from those in the other services. Then again, maybe there is confusion. Maybe the leadership does need to give notice and publish a “punitive” regulation.
But I seriously doubt that to be true. I do believe that officers, court members, and military judges understand the distinctions between acceptable and unacceptable conduct, and that they are competent to apply the “customs” and “traditions” of their respective services to the facts of a particular case.
Article 133 gives every commander the tools he needs to test the conduct of officers serving within his command. Let the prosecution prove the facts, and let the members determine whether those facts constitute “conduct unbecoming an officer and a gentleman.” That is what military justice is and has been about throughout the history of our country. Parker v. Levy, supra. Both the Court of Military Review and this Court are empowered to correct any injustices that arise from abuse of the awesome responsibility placed upon a court-martial. I adamantly resist any further codification of Article 133. See United States v. Scott, 21 MJ 345, 350 (CMA 1986) (Cox, J., concurring).
Obviously I have no serious dispute with the lead opinion regarding “proof of facts” *313in an Article 134 “fraternization case.” How does one prove a custom? I just disagree that it needs to be proved when the facts are so abundantly clear as they are here. Furthermore, I believe that the military judge correctly instructed the members.
As to the remedy, I take no issue with that either. As far as I am concerned, appellant got a fair trial; his conduct was proved beyond a reasonable doubt; and his conduct was, under the facts then and there existing, “prejudicial to good order and discipline” in the Air Force. Whether we call his conduct “adultery,” “fraternization,” “unbecoming,” or all of the above, is really not the important aspect of this case. I do not object to having the Court of Military Review take a fresh look at the sentence in light of my Brother’s concerns about Air Force customs or the lack thereof.

. Under Article 134, Uniform Code of Military Justice, 10 USC § 934, fraternization is not about the propriety of private relationships between officers and enlisted members; it is about prejudice to good order and discipline in the armed forces. Cf. United States v. Johanns, 20 MJ 155, 162-65 (CMA 1985) (Cox, J., concurring in part and concurring in the result in part), cert. denied, 474 U.S. 850, 106 S.Ct. 147, 88 L.Ed.2d 122 (1985). The elements of fraternization are as follows:
(1) That the accused was a commissioned or warrant officer;
(2) That the accused fraternized on terms of military equality with one or more certain enlisted member(s);
(3) That the accused then knew the person(s) to be (an) enlisted members(s);
*311(4) That such fraternization violated the custom of the accused’s service that officers shall not fraternize with enlisted members on terms of military equality; and
(5) That, under the circumstances, the conduct of the accused was to the prejudice of
good order and discipline in the armed forces or was of a nature to bring discredit upon the armed forces.
Para. 83b, Part IV, Manual for Courts-Martial, United States, 1984 (emphasis added).


. As Chief Judge Earl Hodgson so aptly put it, "Judges, like Caesar’s wife, should always be above suspicion.” United States v. Berman, 28 MJ 615, 616 (AFCMR 1989). The same is true for all officers!